DETAILED ACTION
Claims 1 – 10 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received, whose papers have been placed of record in the file.

Specification
The disclosure is objected to because of the following informalities:
Para. 10: “said passive safety primary heat exchanger is formed by a plurality of cakets;”- cakets is understood to mean caskets.
The reference number 120 is described interchangeably as a “cold wall” (see para. 36) and a “cold plate” (see para. 40). It is not understood if these refer to different things.
Claim 1 begins with “A 
Claims 1-10 are also objected to because they lack any type of formatting such as indentations and semicolons that aid in proper understanding of the claims. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. Please see 37 CFR 1.75(i) and MPEP 608.01(m).
Claim 3: The term “altitude” in “wherein said recess arranged in the thickness of the vessel is positioned at an altitude corresponding to the positioning of said at least one power primary heat exchanger”, is used outside of its ordinary meaning in English. The term altitude is normally used to refer to a geographical location above Earth’s surface, whereas it is understood that Applicant means “height”. It is suggested to change this term to “height”. The same objection applies to the Specification.
Claim 4 awkwardly states: “wherein said passive safety primary heat exchanger comprises a plurality of separators forming exchange channels of a network for the circulation of the secondary cooling fluid between two adjacent separators”. It is understood that the exchange channels form a network and this would be better stated as “forming a network of exchange channels. The same objection applies to the Specification. 
Appropriate correction is required.
Drawings
The drawings of Figs. 1 and 5 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10 and 312, respectively. 
In addition, they are objected to because it is difficult to determine in Figs. 2-5 which side of the recess is meant to face the power heat exchanger. It appears, as best understood by the disclosure, that Figures 1-5 alternately switch the illustrated direction of the safety primary heat 
In addition, the latter diagrams do not provide details on the internal portion of the recess and how the plates and separators are placed in the recess. For example, it is not possible to understand if the cold plate is flush with the wall of the recess and in contact with the power heat exchanger 200, as may be understood from Figs. 1, 7, and 8, or whether the cold plate is meant to remain further back inside the recess. It would be helpful if there were an arrow indicating “toward power heat exchanger 200” in Figs. 2-5. 
In addition, claim 10 states “said pads allowing a circulation of primary liquid in said recess”. There is no detail provided on how the primary liquid is introduced into the recess and how it may be prevented from mixing with the secondary cooling fluid, because the drawings do not provide this detail. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the placement of the cold plate inside the recess and the circulation of the primary liquid in the recess, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1–10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “thickness” in claims 1-2 is used by the claim to mean “substance” or “material” while the accepted meaning is a distance or dimension. The term is indefinite because the specification does not clearly redefine the term.
The term “extra thickness” in claim 2 is used by the claim to mean a substance or material in a region “not useful from a dimensional viewpoint” and “not useful from a nuclear safety viewpoint”, (please see the Specification para. 9). There is no accepted English counterpart to this term because it is not normal use of the term “thickness”, although one might interpret the meaning as “a larger than normal distance or dimension”. However, the exact meaning of “extra thickness” is still unclear even from the Specification, because the recess shown in Fig. 1 is not in a region that is wider than a width of the top of the vessel.
The term “scoops” in claims 10 is used by the claim to mean indentations, carvings or grooves (please see Fig. 5 item 311 and para. 56-57) while the accepted meaning is a spoon-like utensil. The term is indefinite because the specification does not clearly redefine the term. In addition, the term is used so differently than its ordinary meaning that one is not sure if 311 indicates the gaps or the teeth.
In addition, claim 1 recites the limitation "the thickness" in “wherein the vessel comprises a recess arranged in the thickness thereof”.  There is insufficient antecedent basis for this limitation in the claim. There is no prior mention of “the thickness” and therefore it is not understood which thickness is being referred to.
 In addition, claim 1 recites the limitation “primary liquid” in “for cooling the primary liquid of the nuclear reactor…”. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are rejected for their dependency on claim 1.
Claim 2 is additionally rejected because it states, “wherein said recess is arranged in the thickness of the vessel at the level of an extra thickness without any dimensional interest or not meeting nuclear safety requirements”. Firstly, at face value, this is interpreted to mean that said may mean the recess may be retrofitted onto any region of any wall of an existing reactor. Nevertheless, it is not understood from the Specification exactly what the terms “without any dimensional interest” and “not meeting nuclear safety requirements” mean and therefore it is not possible to determine the metes and bounds of the claim. 
As an aside, it may be noted that the statement “without any dimensional interest or not meeting nuclear safety requirements” is one of intended use. This limitation fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim because it merely recites a result achieved by the invention. MPEP 2173.05(g). One of ordinary skill in the art has no way to ascertain what structural arrangement and/or configuration is required of the system to achieve such a function. Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of providing this intended use may be encompassed by the claim. Please see Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336,1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).
Claim 5 is additionally rejected because it refers to “the bottom of said recess”. Besides lacking antecedence basis for “the bottom”, there is no basis of reference for which direction the bottom entails. Does the bottom refer to the primary coolant side or the secondary coolant side for example? It is also unclear from the Specification what the bottom of said recess refers to because no directional indicators have been provided in the Drawings.
Claim 7 is additionally rejected because it refers to  “wherein said passive safety primary heat exchanger comprises a feed tube positioned in the lower part of said passive safety primary heat exchanger and an extraction tube positioned in the upper part of said passive safety primary heat exchanger”. It is not understood which side or direction is lower and upper because no directional indicators have been provided in the Drawings. Do these refer to a height in the axial direction of the reactor or to a radial distance from the core center? Do these relate to the bottom referred to in claim 5 at all?

Despite the difficulty in claim interpretations recited above, and the objections regarding the drawings, the Office makes the following prior art rejections as best understood from the disclosure, and under the broadest reasonable interpretation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Luciano Cinotti et al, US 5694442 A (hereinafter “Cinotti”).

    PNG
    media_image1.png
    466
    489
    media_image1.png
    Greyscale

Regarding claim 1, Cinotti discloses a nuclear reactor 1 comprising a vessel 3 integrating at least one power primary heat exchanger 15 for cooling the primary liquid of the nuclear reactor during normal operation of the reactor (Cinotti Figs. 1-7; Col. 2 ll. 43-49, Col. 3 ll. 1-8: first heat exchanger 15 exchanges a major portion of the heat from the reactor during normal operation) and at least one passive safety primary heat exchanger 25 for cooling the primary liquid of the nuclear reactor in the event of a malfunction of the normal cooling of the primary liquid of the reactor (Figs. 1,7; Col. 1 ll. 32-38, Col. 3 ll.55-61: the secondary heat exchanger 25 is passive and cools even in the event of a malfunction of the primary heat exchanger 15), wherein the vessel comprises a recess arranged in the thickness thereof  29 and wherein said passive safety primary heat exchanger is integrated at least partially in said recess (Col. 4 ll. 1-8: the second heat exchanger 25 is located in the open vertical recess channel 29).

Regarding claim 2, Cinotti discloses the nuclear reactor according to claim 1, wherein said recess is arranged in the thickness of the vessel at the level of an extra thickness without any dimensional interest or not meeting nuclear safety requirements (Cinotti Figs. 2: The recess 29 created in the outer periphery of core makeup tank 40 fits inside the vessel structure so it does not have dimensional interest of affect the nuclear safety requirements).

Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Matthew Memmott et al, USPGPUB 20130336440 A1 (hereinafter “Memmott”).
Regarding claim 1, Memmott discloses a nuclear reactor comprising a vessel integrating at least one power primary heat exchanger (Memmott Figs. 2-4 heat exchanger 26; para. 21) for cooling the primary liquid of the nuclear reactor during normal operation of the reactor (para. 23: “heated reactor coolant exiting the reactor core 14 travels up and through the hot riser leg 24”) and at least one passive safety primary heat exchanger (Figs. 2,4 passive/residual heat remover heat exchanger 42; para. 25) for cooling the primary liquid of the nuclear reactor in the event of a malfunction of the normal cooling of the primary liquid of the reactor (para. 24-25: the passive heat removal system functions without added power therefore it can be used for cooling in the event of a malfunction of the normal cooling by the primary heat exchanger 26), 
wherein the vessel comprises a recess arranged in the thickness thereof (Fig. 2: an open space 40 or recess is arranged in the “thickness” or depths of the containment vessel 34. It is shown adjacent to the wall and around heat exchanger 26) and wherein said passive safety primary heat exchanger is integrated at least partially in said recess (Fig. 2; para. 25: The passive residual heat removal heat exchanger 42 is located within the recess spaces of the core makeup tank 40).

    PNG
    media_image2.png
    722
    374
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    555
    436
    media_image3.png
    Greyscale

Regarding claim 2, Memmott discloses the nuclear reactor according to claim 1, wherein said recess is arranged in the thickness of the vessel at the level of an extra thickness without any dimensional interest or not meeting nuclear safety requirements (Memmott Figs. 2,4: The recess created in the outer periphery of core makeup tank 40 fits inside the vessel structure so it does not have dimensional interest of affect the nuclear safety requirements).

Regarding claim 3, Memmott discloses the nuclear reactor according to claim 1, wherein said recess arranged in the thickness of the vessel is positioned at an altitude corresponding to the (Memmott Fig. 2: open space 40 comprising heat exchanger 42 is located at the level of heat exchanger 26).

Regarding claim 4, Memmott discloses the nuclear reactor according to claim 1, wherein said passive safety primary heat exchanger comprises a plurality of separators forming exchange channels of a network for the circulation of the secondary cooling fluid between two adjacent separators (Memmott Fig. 4; para. 25: second heat exchanger 40 has an upper tube sheet 48 and a lower tube sheet 52 which exchange heat between the primary fluid and the secondary cooling fluid).

Allowable Subject Matter
Claims 5 and 6 along with dependent claims 7–10 may have allowable subject matter if the 35 U.S.C. 112(b) issues, claim objection issues, and specification objections were clarified and resolved. Memmott and Cinotti do not teach a plurality of separators between first and second plates or between a cold plate and another area of the second heat exchanger, in combination with all other limitations, as best determined from the Specification. 


Other Relevant Prior Art
The following prior arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Castanie teaches a heat exchanger similar to the passive heat exchanger of Applicant’s invention. Singh, Haratyk, Fribourg, Thome, Eoh, Hunsbedt, and Craig could all have been used in the place of either Cinotti or Memmott to reject claim 1.

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.

Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646